Submitted the question arising in this case without argument to the Court, wild, without giving, a. more particular opinion, pronounced the following judgment :
This cause camd oh to be heard oh the transcript, of the record and was argued by counsel, on consideration whereof, this Court is of opinion that the Circuit Court erred in directing the jury, that the Plaintiff had failed in proving the property, insured under the policy, to bo American property. It is therefore considered by the Court, that the judgment of the Circuit Court be reversed and aunulled, and the cause remanded to that Court to be further proceeded in according to law.

Judgment reversed.